BoiS, J.,
dissenting: The material question before us is whether the trial court abused its discretion when it found that the defendant’s repeated failure to comply with the Milford ordinance constituted bad-faith conduct supporting an award of attorney’s fees under Harkeem v. Adams, 117 N.H. 687, 377 A.2d 617 (1977).
The majority, citing Gauthier v. Robinson, 122 N.H. 365, 369, 444 A.2d 564, 566 (1982), recognizes that “it is well settled that our scope of review in cases such as this is limited.” The majority, however, ignores the well-established principle of Gauthier that this court will not substitute its judgment for that of the trier of fact and that we will uphold the findings and rulings of the trier of fact unless they are unsupported by the evidence or are erroneous as a matter of law. 122 N.H. at 369, 444 A.2d at 566; see Suojanen v. Tardif, 121 N.H. 1036, 1038, 437 A.2d 310, 311 (1981); St. Germain v. Adams, 117 N.H. 659, 663, 377 A.2d 620, 623 (1977). The majority also disregards recent decisions in which we have reaffirmed our reluctance to encroach upon the factfinder’s province. E.g., Estlow v. N.H. Sweepstakes Commission, 122 N.H. 719, 720, 449 A.2d 1212, 1213 (1982); Town of Harrisville v. Clooney, 122 N.H. 586, 587, 448 A.2d 381, 382 (1982); Bradley v. Patterson, 121 N.H. 802, 805, 435 A.2d 129, 132 (1981); Jerry’s Sport Center, Inc. v. Novick, 120 N.H. 371, 373, 415 A.2d 331, 332 (1980).
In this case, the trial court specifically found that the defendant had openly defied the law and acted in an unreasonably obdurate and obstinate fashion. The court ruled that the defendant had forced Milford taxpayers to retain counsel unnecessarily simply because he refused to go to the board and find out if a building permit would be issued.
In my opinion, the evidence overwhelmingly supported the trial court’s decision. The evidence revealed that the town selectmen met personally with the defendant on several occasions and informed him that he was required to obtain a building permit. The evidence also showed that the defendant received correspondence from the town, requesting him to apply for a building permit. The record, moreover, indicated that despite his knowledge of the permit requirement, the defendant consistently refused to apply for a permit. Finally, the evidence suggested that the town acted reasonably and prudently throughout the matter. Certainly, the *878trial court could rationally have concluded on these facts that the defendant had acted in bad faith.
Although the defendant claimed that his persistent disregard for the law was based on a good-faith assertion of his constitutional rights, the trial justice, as trier of fact, was not compelled to accept this claim. See 93 Clearing House, Inc. v. Khoury, 120 N.H. 346, 350, 415 A.2d 671, 674 (1980). The trial justice was in the best position to evaluate the defendant’s credibility, and we should not usurp this role. Id., 415 A.2d at 674; see Gosselin v. Archibald, 121 N.H. 1016, 1021, 437 A.2d 302, 307 (1981).
Because I cannot say that the trial court’s findings are without support in the evidence or erroneous as a matter of law, I would hold that the court’s award of attorney’s fees did not constitute an abuse of its discretion.